June 28, 1920. The opinion of the Court was delivered by
The plaintiff had a verdict for $297.20 for the loss of a mule and hurt to his wagon and harness, and the county has appealed from the judgment. The event was the passage of the plaintiff's team across a public bridge, when one of the mules stepped her hind foot into a hole in the floor of the bridge, fell, and broke her neck.
There are three exceptions, but none of them suggest error which ought to work a reversal of the judgment. Let the exceptions be reported. We consider them briefly in their order.
1. The exception does not suggest what issue of fact the court is charged to have withdrawn from the jury.
The appellant was bound to make that suggestion, and not leave us to make the discovery.
2. The exception is that the Court disregarded the testimony of the county's only witness, a man named Rhody.
The witness did testify that, "It was safe enough to drive mules across there;" but, on the contrary, the witness also said, "I would consider (the hole) dangerous if a mule would step in it," and, further, "(There was) hardly a way to avoid it by driving two mules." The question put to the witness was whether the bridge was in a reasonably safe condition for travel, and it was in response to that question that he made the first answer above stated. *Page 257 
Whether the bridge was reasonably safe was a question for the jury to answer when the witnesses had stated the circumstances attendant upon the event.
3. The Court did charge the jury that the duty of the county was "to keep the bridges on the public highway in a reasonably safe condition." The exception was mistakenly made.
4. The fourth request was not a correct statement of the law. To defeat the plaintiff's right to recover for his injury he must have "negligently contributed thereto." The request leaves out of view that element of the suggested defense.
More than this, upon all the evidence the jury was bound to have found the verdict which was found.
The judgment is affirmed.